In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                 Filed: November 22, 2016

* * * * * * * * * * * * * * * * * * *
WILLIAM WALSH and                   *
CHRISTEN WALSH, parents of          *                        No. 05-975v
S.W., a minor,                      *
                                    *                        UNPUBLISHED OPINION
                  Petitioners,      *
v.                                  *                        Decision on Damages; Diphtheria-
                                    *                        Tetanus-Acellular Pertussis;
SECRETARY OF HEALTH                 *                        Seizure Disorder; Developmental
AND HUMAN SERVICES,                 *                        Delays.
                                    *
                  Respondent.       *
* * * * * * * * * * * * * * * * * * *

Ronald Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA for petitioner.
Linda Sara Renzi, U.S. Department of Justice, Washington, DC for respondent.

                         DECISION ON JOINT STIPULATION1

Gowen, Special Master:

       On September 9, 2005, William Walsh and Christen Walsh on behalf of their son
S.W. (“petitioners”) filed a petition for compensation under the National Vaccine Injury
Compensation Program, 42 U.S.C. §300aa-10, et seq.2 [the “Vaccine Act” or “Program”].
Petitioners allege that as a result of a diphtheria-tetanus-acellular pertussis (“DTaP”)
vaccine administered on September 19, 2002, S.W. suffered a seizure disorder and
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I
intend to post this ruling on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner
has 14 days to identify and move to delete medical or other information, the disclosure of which
would constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified
material fits within this definition, I will delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter,
for ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of
42 U.S.C. § 300aa (2012).

                                                 1
developmental delay. Stipulation at ¶ 4. In the alternative, petitioners allege that S.W.’s
seizure disorder and developmental delay were significantly aggravated by receipt of the
DTaP vaccine. Id.

        On November 21, 2016, the parties filed a stipulation stating that compensation
should be awarded to petitioners. Respondent denies that the vaccine caused or
significantly aggravated S.W.’s seizure disorder, developmental delays, or any other injury
or his current condition. Nevertheless, the parties agree to the stipulation attached hereto
as Appendix A. Petitioners represent that they presently are, or within 90 days of the date
of the judgment will become, duly authorized to serve as guardians/ conservators of S.W.’s
estate. Stipulation at ¶ 13. No payment pursuant to the stipulation shall be made until
petitioners provide the Secretary with documentation establishing their appointment as
guardians/ conservators of S.W.’s estate. Id. If petitioners are not authorized by a court of
competent jurisdiction to serve as guardians and conservators of the estate of S.W., at the
time a payment pursuant to this stipulation is to be made, any such payment shall be paid
to the party or parties appointed by a court of competent jurisdiction to serve as guardians/
conservators of the estate of S.W. upon submission of written documentation of such
appointment to the Secretary. Id.

       The undersigned finds the stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Petitioners shall receive the following compensation:

       1) A lump sum payment of $200,000.00 in the form of a check payable to
          petitioners William Walsh and Christen Walsh, as legal guardians/
          conservators of S.W. This amount represents compensation for all damages
          that would be available under 42 U.S.C. § 300aa-15(a).

        The Clerk of the Court is directed to enter judgment in accordance with the parties’
stipulation.3

       IT IS SO ORDERED.
                                                    s/Thomas L. Gowen
                                                    Thomas L. Gowen
                                                    Special Master



3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.


                                                2
Case 1:05-vv-00975-UNJ Document 90 Filed 11/21/16 Page 1 of 6
Case 1:05-vv-00975-UNJ Document 90 Filed 11/21/16 Page 2 of 6
Case 1:05-vv-00975-UNJ Document 90 Filed 11/21/16 Page 3 of 6
Case 1:05-vv-00975-UNJ Document 90 Filed 11/21/16 Page 4 of 6
Case 1:05-vv-00975-UNJ Document 90 Filed 11/21/16 Page 5 of 6
Case 1:05-vv-00975-UNJ Document 90 Filed 11/21/16 Page 6 of 6